NOTICE OF ALLOWANCE
This office action is responsive to applicants’ amendment filed 9 June 2021 in the examination of reissue application 15/679,668 filed 17 August 2017 of US Patent Number US 9,450,406 B2 issued to Palmer et al on 20 September 2016.
Status of the Claims: 
Claims 2, 7, 8, 13, 16, and 19 have been cancelled.
Claims 1, 10, 12, and 18 have been amended.
Claims 1, 3-6, 9-12, 14-15, 17-18, and 20-23 are allowed.

Response to Arguments
Objection to Declaration/Consent: Withdrawn in view of applicants declaration and supporting arguments filed 9 June 2021.
112(1): The previous 35 USC 112(2) rejection of claim 10 is withdrawn in view of applicants’ amendment to the claims and supporting arguments filed 9 June 2021.
103(a): The previous 35 USC 103(a) rejections of claims 1, 3-6, 9-12, 14-15, 17-18, and 20-23 is withdrawn in view of applicants’ amendment to the claims and supporting arguments. 
Accordingly, the case is now in condition for allowance.

Examiner’s Amendment

Please amend claims 11 and 21 as follows:

11. The system according to claim 10 wherein the controller is configured to control a waveform of an [the] electricity supply current from the inverter to the load.

21. The system according to claim 20, wherein the controller is configured to control a waveform of an [the] electricity supply current from the inverter to the load.

Reasons for Allowance
	As now amended, independent claims 1 and 18 now require:
wherein the controller is configured to store historic switching information about switches between the first mode, the discharging mode, and the charging mode over a time period and to periodically send the stored historic switching information to an electricity network system operator or a service provider via the communication interface,
wherein the controller is further configured to determine that switching between the first mode and the discharging mode or the charging mode is not required for a second time period and to control the communication interface to reduce communication frequency for the second time period.

	The examiner interprets the phrase the controller is further configured to store historic switching information about switches between the first mode… and determine that switching between the first mode and the discharging mode or the charging mode… under 112(6) paragraph where the recited “controller” (structure) is disclosed as controlling apparatus 112 consisting of processor 114, memory 116, and controlling components 118. (See, e.g. Figs. 1 & 4 and ‘406 passages at 6:34-47, 59-67)

    PNG
    media_image1.png
    600
    787
    media_image1.png
    Greyscale

determine that switching between the first mode and the discharging mode or the charging mode is understood as the algorithms disclosed in Figures 9 and 10 as explained in the ‘406 specification at 10:29 and 14:23 respectively. 

    PNG
    media_image2.png
    770
    581
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    429
    710
    media_image3.png
    Greyscale

Here, the examiner finds no evidence that the structures perform the same function in substantially the same way to achieve substantially the same result. The examiner also finds no evidence of interchangeability of the structure disclosed in Schoettle with that of the ‘406 patent because the circuits operate in a functionally different manner. (See, e.g. ‘406 at Figs. 1 & 4 and ‘406 passages at 6:34-47, 59-67 in contrast with Schoettle at [0036, Fig. 2b[221]) Further, the examiner has reviewed the prior art of record and finds no equivalent switching circuit structure and algorithm to that disclosed and claimed in the ‘406 patent.. The remaining prior art Luo, Recker, Cooper, Kelty nor Okui likewise fail to disclose or render obvious this feature. 
Independent claim 12 now requires the unique combination of steps requiring:
storing historic switching information about switches between the first mode, the
discharging mode and a charging mode over a time period:

periodically communicating the stored historic switching information to a system operator or a service provider associated with an electricity transmission and distribution network; and

determining that switching between the first mode and the discharging mode or the
charging mode is not required for a second time period and reducing communication frequency for the second time period:

wherein the second information further comprises one or more parameters of
the electricity transmission and distribution network or the electricity supply,
wherein the one or more parameters comprise one or more of the following:

time of peak periods of load on the electricity transmission and distribution network;
time of off-peak periods of load on the electricity transmission and distribution network;
price of electricity;


While Schoettle teaches that a status of the UPS 220 is provided to embedded software that is associated with the PMS 230 [e.g. 0037] there appears to be no express teaching of sending historic switching information [about switches between the first mode, the discharging mode and the charging mode over a time period] to an electricity network system operator or service provider as required by the claim. Further, while Schoettle discloses operations of the
Instrumentation Interface 318 [0094], it does not appear to teach or suggest sending historic
switching information [about switches between the first mode, the discharging mode and the
charging mode over a time period] to an electricity network system operator or service provider.
Finally, while Schoettle indicates that “information is made available to the Central Control
Facility 38.” It appears that such information may include “meter data from Electricity Source
Detector 311” and/or “meter data from the Delivery Output Detector 34” [e.g. 0096], it does not teach or suggest anything about sending historic switching information [about switches between the first mode, the discharging mode and the charging mode over a time period] to an electricity network system operator or service provider. The remaining prior art Luo, Recker, Cooper, Kelty nor Okui likewise fail to disclose or render obvious this feature.

	Dependent claims are deemed allowable based on their dependency from allowed claims. Accordingly, the case in now in condition for allowance. 

Conclusion    
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No 7,539,497 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred Ferris whose telephone number is 571-272-3778. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at (571) 272-4184.
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WHC/
Primary Examiner, Art Unit 3992

/M.F/Supervisory Patent Examiner, Art Unit 3992